Case 1:10-cr-01143-RJS Document 65 Filed 03/04/21 Page 1 of 2
            Case 1:10-cr-01143-RJS Document 65 Filed 03/04/21 Page 2 of 2




                                                                    March 4, 2021
BY EMAIL
Honorable Richard J. Sullivan
United States Circuit Judge
Second Circuit Court of Appeals
40 Foley Square
NY, NY 10007

RE:       United States v. Troy Gilliard, 10 Cr. 1143 (RJS)

Dear Judge Sullivan:
       I write to inform that Court that the defense prefers to appear virtually for the conference
on March 8, 2021, in light of the ongoing COVID-19 pandemic. Enclosed please find a copy of a
Waiver of the Right to Be Present form that I have signed on behalf of myself and Mr. Gilliard, in
accordance with Standing Order M10-468, 20-mc-174 (CM).

                                             Respectfully Submitted,
                                                    /s/
                                             Peggy Cross-Goldenberg
                                             Assistant Federal Defender
                                             646-588-8323


Encs.:/
